Citation Nr: 0931112	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

The Veteran's post-traumatic stress disorder (PTSD) is 
manifested by intrusive thoughts, anger, nightmares, 
difficulty sleeping, and feelings of depression.  
Objectively, the Veteran has been appropriately dressed with 
good grooming and hygiene; fully oriented; cooperative; and 
able to maintain good eye contact.  He has exhibited a 
depressed and anxious mood; blunted and nervous affect; 
psychomotor restlessness; logical thoughts; occasional 
suicidal ideations; no hallucinations or delusions; memory 
grossly intact; average intellectual functioning; and 
adequate judgment and insight.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's August 2004 and October 2008 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's October 
2008 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  

For increased-compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id. 

In this case, the RO's October 2008 letter, which was 
followed by the readjudication of the Veteran's increased 
rating claim in a June 2009 supplemental statement of the 
case, satisfied the notice requirements of 38 U.S.C.A. 
§ 5103(a), as discussed in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett, 20 Vet. App. at 376.  Specifically, the RO's 
October 2008 letter informed the Veteran of what evidence was 
required to substantiate his claim for an increased 
disability rating and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  
Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating.  Finally, the RO's October 2008 letter provided the 
Veteran with the specific rating criteria and pertinent 
regulations concerning his claim for an increased evaluation 
herein.  

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated in Vazquez-Flores.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with 
multiple medical examinations to determine the current 
severity of his PTSD.  38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Historically, the RO's August 2000 rating decision granted 
service connection at a 50 percent disability rating for 
PTSD, effective June 2000.  Pursuant to Diagnostic Code 9411, 
PTSD is rated 50 percent when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  DSM-IV at 46-47.

A July 12, 2004 treatment report noted the Veteran's 
complaints of depression, intrusive thoughts, nightmares, 
anger and some thoughts of suicide.  The Veteran reported 
that he had recently broken off his relationship with his 
girlfriend, and this added to his difficulties.  

On June 19, 2004, the Veteran was hospitalized with 
complaints of depression, flashbacks and thoughts of suicide.  
A July 20, 2004 social worker report noted that the Veteran 
had a good employment history until his injury on the job.  
Specifically, the report noted that he last worked driving a 
dump truck in 1979, at which time he injured his neck.  The 
report also noted that the Veteran had a very strong family 
support system and support from friends.  The report listed a 
GAF of 50.  A July 20, 2004 treatment report noted that the 
Veteran's spouse had passed away in 2002, at which time he 
started drinking heavily and had continued ever since.  The 
report also noted that the Veteran had stopped receiving 
individual counseling therapy for his PTSD two years earlier.  
The report concluded with diagnoses of PTSD; major depressive 
disorder, recurrent, severe; and alcohol dependence.  It also 
listed GAF scores of 31 on admission, 38 at the time of the 
report; and 55 for the previous year.  The physician 
recommended that the Veteran resume individual therapy 
sessions for PTSD and to deal with the death of his spouse.  
 
A July 23, 2004 treatment report noted that the Veteran's 
condition was improving.  He reported feeling better than he 
had in some time.  Mental status examination revealed his 
speech to be clear and goal directed, and that he was 
talkative.  He was dressed casual, clean and neat, fully 
oriented, and denied any suicidal or homicidal ideation.  The 
report listed diagnoses of PTSD and major depressive 
disorder, recurrent, resolving.  It also listed a GAF score 
of 48.  On August 3, 2004, the Veteran was discharged from 
the hospital.  The discharge report noted diagnoses of 
alcohol dependence; alcohol induced mood disorder; rule out 
major depression; and PTSD by history.  The report also noted 
that the Veteran's GAF score was 80 on discharge.  

In August 2004, a VA examination for PTSD was conducted.  At 
the examination, the Veteran reported complaints of feeling 
lonely, depressed, and suicidal.  He also reported having 
nightmares, difficulty sleeping, paranoia and that he was 
easily angered.  He indicated that he was currently living 
with his brother, and that he had been unemployed for the 
past fifteen years, since having been injured on the job.  
Mental status examination revealed the Veteran to be 
extremely anxious.  The Veteran was well-dressed, well-
groomed, articulate and cooperative.  His social skills were 
adequate.  His speech quivered and he was tearful during the 
examination, but he was understood.  His thought processes 
were logical, coherent, and relevant.  He was well-oriented, 
his affect labile, and he presented overall as depressed and 
quite anxious.  He exhibited psychomotor restlessness and 
hyperactivity, and overall he was quite jittery.  His 
concentration was good, sensorium clear, and his long- and 
short-term memory appeared intact.  Psychological testing 
revealed findings indicative of deteriorated psychological 
defenses.  The report concluded with diagnoses of PTSD 
manifested by a GAF score of 60; cocaine and alcohol 
dependency manifested by a GAF score of 40; and substance-
inducted mood disorder and psychosis manifested by a GAF 
score of 40.  The VA examiner also noted that the Veteran's 
overall PTSD condition is worsened by his polysubstance 
dependency as well as his Axis II personality disorder.  

An August 2004 treatment report noted that the Veteran felt 
better than he had in a very long time.  He was well-groomed 
and dressed.  His speech was normal, and he denied any 
suicidal or homicidal ideation.  His mood was euthymic with 
pleasant affect.  He denied any current complaints.  
Thereafter, a December 2004 treatment report noted the 
Veteran's complaints of sadness over the past few weeks.  He 
reported passive suicidal ideation with a plan but no access 
to a gun.  Mental status examination revealed that he was 
well-dressed with good hygiene.  He was fully oriented, 
exhibited good eye contact, normal speech, sad mood, 
constricted affect, and fidgeting motor activity.  His 
thought process was organized and logical, and he had no 
homicidal ideation, and no perceptual disturbance.  Insight 
and judgment were good, and intelligence was average.

A January 2005 treatment report noted that the Veteran 
reported feeling depressed, with some passive thoughts of 
suicide.  He indicated that he had tried to help a relative 
with some farm work, but was unable to work over an hour due 
to "feeling bad physically and mentally."  The Veteran also 
noted that his medications helped, but that he was not taking 
them regularly.  Objectively, he appeared depressed and sad.  
He was dressed appropriately, well-groomed, fully oriented, 
and his speech was logical.  He also reported that he had 
been avoiding his friends and relatives.  The report 
concluded with diagnoses of PTSD and major depressive 
disorder, recurrent, resolving, and listed a GAF score of 55.

A December 2005 treatment report noted things were getting 
back to normal following the hurricane.  The report noted 
that the Veteran looked tired, and that his eyes were 
bloodshot, however, the physician noted that he was more 
hopeful and positive in his outlook than he had seen in some 
time.  Mental status examination revealed the Veteran was 
fully oriented and casually dressed with adequate grooming.  
He exhibited tired affect; normal, goal directed, logical and 
talkative speech; and denied suicidal or homicidal ideation.  
The report concluded with a diagnosis of PTSD, and listed a 
GAF score of 60.

A March 2006 treatment report noted the Veteran's history of 
decreased mood swings on his medication, and that he was 
doing fair with alcohol.  He also indicated that his 
nightmares were not as frequent, occurring once or twice per 
month.  Mental status examination revealed that he was fully 
alert and oriented.  He was cooperative and pleasant, dressed 
casually with good hygiene, good eye contact, fair mood, full 
range of affect, no hallucinations or delusions, and no 
suicidal or homicidal ideation.  Speech was normal, insight 
fair, judgment good, and impulse control intact.  The report 
concluded with an assessment of PTSD, alcohol dependency, 
personality disorder, not otherwise specified.  

A December 2006 treatment report noted that the Veteran had a 
new girlfriend.  He reported that he still had nightmares, 
but did not wake up as jittery, and was clearer of mind.  He 
reported drinking a six pack or two of beer per day.  Mental 
status examination revealed that he was fully alert, 
cooperative, and pleasant.  He was dressed casually, with 
good grooming.  He was easily engaged, his eye contact was 
good, and his affect was full range.  Hallucinations, 
delusions, and suicidal or homicidal ideations were not 
shown.  The report concluded with an assessment of PTSD, 
alcohol dependency, personality disorder, not otherwise 
specified.  Similar findings were noted on treatment reports 
in April 2007, August 2007, and March 2008.

In December 2008, a VA psychiatric examination was conducted.  
The report of this examination noted that the Veteran was 
unemployed and receiving social security disability benefits 
since injuring his neck eighteen years earlier.  The report 
noted that the Veteran denied having any history of a drug or 
alcohol problem.  The Veteran reported receiving ongoing 
psychiatric treatment, and that medication helped.  He 
indicated that his nightmares did not come as often, and that 
he slept well with the medication.  He reported nightmares 
occurring about once every three to four months, thoughts of 
hurting himself, and that he had attempted to harm himself 
twice in the past.  He further stated that he had ideas of 
reference towards others, which the examiner stated 
represented a mild form of psychosis.  

Mental status examination revealed him to be sincere, very 
moody, and upset.  His thought processes were logical, 
coherent, and relevant.  He was overall articulate, verbal, 
well-dressed and well-groomed.  He was fully oriented, 
cooperative, exhibited good social skills, and seemed 
intelligent.  His affect was flat and blunted, reasoning 
good, and he exhibited no psychomotor slowing or agitation.  
His verbal comprehension was good, but seemed distractible 
and stated that his short term memory was poor.  The Veteran 
indicated that he stopped working due to a medical and not a 
psychological problem.  He reported having a girlfriend, and 
that he had a few friends.  He did not indicate any specific 
social problems, but overall seemed depressed and despondent.  
The VA examiner noted that the Veteran's condition was no 
worse than he had previously been measured in the past.  It 
was noted that the Veteran had benefited from the medication 
prescribed to him and had nightmares once per three to four 
months.  He also indicated that the Veteran had intrusive 
thoughts and had attempted to harm himself in the past two 
years.  The report concluded with diagnoses of polysubstance 
dependency, substance-inducted mood disorder, psychosis, and 
PTSD.  The report noted that the GAF score for solely for his 
PTSD of no lower than 55.  The VA examiner further commented 
that overall, the Veteran's condition was no worse than his 
current rating by the VA.  The VA examiner noted that the 
Veteran had two recent GAFs within the past month or so of 70 
and 80.  The VA examiner also noted that the Veteran's 
credibility was called into question based on his denying a 
history of drug or alcohol problems.    

After reviewing the evidence of record, the Board concludes 
that the Veteran's PTSD is most appropriately rated as 50 
percent disabling, and no more.  While there may have been 
day-to-day fluctuations in the manifestations of the 
Veteran's service-connected PTSD, the evidence shows no 
distinct periods of time during which the Veteran's PTSD 
varied to such an extent that a rating greater or less than 
50 percent would be warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (noting that staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings).

The Veteran's recorded GAF scores ranged from 31 to 80, with 
GAF scores of 55 and 60 shown on his VA examinations for 
PTSD.  As noted above, a GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The Veteran has reported symptoms of depression, nightmares, 
difficulty sleeping, irritability, social isolation, and 
thoughts of suicide.  After reviewing his contentions and the 
evidence of record, the Board concludes that the 
manifestations of the Veteran's PTSD do not meet the criteria 
for a rating in excess of 50 percent.  These manifestations 
include reports of intrusive thoughts, anger, nightmares, 
difficulty sleeping, and feelings of depression.  
Objectively, the Veteran was appropriately dressed with good 
grooming and hygiene; fully oriented; cooperative; and able 
to maintain good eye contact.  He exhibited a depressed and 
anxious mood; blunted and nervous affect; psychomotor 
restlessness; logical thoughts; occasional suicidal 
ideations; no hallucinations or delusions; memory grossly 
intact; average intellectual functioning; and adequate 
judgment and insight.  The objective evidence of record does 
not show that the Veteran's PTSD resulted in occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  While the Veteran 
reported having occasional suicidal thoughts, a higher rating 
is not warranted based upon this manifestation alone.  

The evidence reflects that the Veteran was able to establish 
and maintain effective relationships during the course of 
this appeal.  Despite his claims of social isolation, he is 
shown to have established a relationship with a new 
girlfriend during the course of this appeal.  Moreover, the 
December 2008 examination report noted that he has a few 
friends, and treatment reports in January 2005 and August 
2004 noted that he had been helping a friend and a relative.  
Finally, the July 2004 treatment report noted that he has 
strong support from his family and friends.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  
Thun, 22 Vet. App. at 115.  If the criteria under the 
Schedule reasonably describe the veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required. 

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render his 50 
percent rating inadequate.  The Veteran's PTSD is evaluated 
as a mental disorder pursuant to 38 C.F.R. § 4.130, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the veteran's PTSD is manifested by reports of 
intrusive thoughts, anger, nightmares, difficulty sleeping, 
and feelings of depression.  Objectively, the Veteran was 
appropriately dressed with good grooming and hygiene; fully 
oriented; cooperative; and able to maintain good eye contact.  
He exhibited a depressed and anxious mood; blunted and 
nervous affect; psychomotor restlessness; logical thoughts; 
occasional suicidal ideations; no hallucinations or 
delusions; memory grossly intact; average intellectual 
functioning; and adequate judgment and insight.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
50 percent disability rating for his service-connected PTSD.  
A rating in excess thereof is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for a 
50 percent disability rating more than reasonably describes 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating in excess of 50 percent for PTSD at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart, 21 Vet. App. at 509-10.


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


